NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                               Submitted September 15, 2021*
                                Decided September 20, 2021

                                          Before

                        DAVID F. HAMILTON, Circuit Judge

                        MICHAEL Y. SCUDDER, Circuit Judge

                        THOMAS L. KIRSCH II, Circuit Judge

No. 21-1617

THOMAS M. WILLAN and                               Appeal from the United States
JULIA A. WILLAN,                                   District Court for the Western District
      Plaintiffs-Appellants,                       of Wisconsin.

      v.                                           No. 19-cv-345-wmc

DANE COUNTY, et al.,                               William M. Conley,
    Defendants-Appellees.                          Judge.


                                        ORDER

      Thomas and Julia Willan ran a small business out of their barn for nearly a
decade, until Dane County rezoned their property for residential use. The Willans sued


      *  We have agreed to decide this case without oral argument the briefs and record
adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 21-1617                                                                          Page 2

the County and various officials under 42 U.S.C. § 1983 for infringing on their
constitutional rights, particularly their rights under the Takings, Due Process, and
Equal Protection Clauses of the Constitution. The district court entered judgment on the
pleadings for the defendants, ruling that the claims were not ripe for review. Because
the Willans never sought a conditional-use permit to operate a business in their barn,
we agree that these claims are premature and therefore affirm.

       We recount the facts, drawn from the parties’ pleadings and attached exhibits, in
the light most favorable to the Willans. Federated Mut. Ins. Co. v. Coyle Mech. Supply Inc.,
983 F.3d 307, 312–13 (7th Cir. 2020); Adams v. City of Indianapolis, 742 F.3d 720, 729
(7th Cir. 2014) (documents attached to motion for judgment on the pleadings are
“considered part of the pleadings if they are referred to in the plaintiff’s complaint and
are central to his claim” (internal quotation omitted)). In 2011, the Willans bought land
with a house and a dairy barn in the Town of Cottage Grove, in Dane County,
Wisconsin. They spent more than $75,000 restoring the barn into a space for their small
business—selling and contracting to build barns and other agricultural buildings
around the Midwest. They ran this business over the next eight years. The business
declined, however, and, at some point, the Willans considered renting out the barn to
host group gatherings, like weddings.

        In 2019, the Dane County Board of Supervisors revised a rezoning ordinance that
effectively confined the Willans to using their property for residential purposes. Shortly
after, the Town of Cottage Grove adopted the ordinance.

        Right away, the Willans objected to the new zoning ordinance. They emailed
several members of the County’s Planning and Development Department, asking to
have their property classified in a business zone, since they wanted to “start renting
[their] barn out for private events.” When they did not hear back within a couple of
weeks, they informed the Department that they wanted to obtain permits to make
repairs on the barn. The County’s zoning administrator responded that the Willans’
property was zoned as residential and that they would need a conditional-use permit to
rent the barn for events; he also specified how they could apply for the permit. The
Willans took no steps to obtain a conditional-use permit.

       Instead, they asked for a construction permit to improve the barn, explaining
that they had their “first wedding booked for early July and … a lot of work to get done
this spring to get ready for it.” The zoning administrator responded, reiterating that the
property was in a residential zone and the Willans needed a conditional-use permit to
No. 21-1617                                                                         Page 3

use their barn as an events venue. He referred the Willans to his previous letter for
directions on how to obtain a permit. The zoning administrator and the director of the
Planning and Development Department each followed up that response by denying the
Willans’ request for a construction permit. In their respective letters, they explained that
they understood the proposed renovations to be part of a plan to rent the barn for
events, and the Willans had yet to obtain permission to do so. They also told the Willans
how to appeal that decision to the County Board of Adjustment. The Willans took no
steps toward taking an appeal.

        Instead, the Willans wrote back to the director, clarifying that they sought a
construction permit not to renovate their barn as an events venue but merely to make
general repairs to the barn. Several officials from the Planning and Development
Department then met with the Willans to discuss the matter. At the meeting, the local
officials rejected the Willans’ request to be in a business zone and denied them a permit
to repair the barn.

        The Willans sued the County and the officials involved in the rezoning decisions.
As relevant to this appeal, the Willans asserted that the defendants interfered with their
ability to use their barn for business, in violation of their rights under the Takings
Clause. The Willans also argued that the defendants violated their due-process rights by
withholding unspecified exculpatory evidence and “fabricat[ing] false reports and other
evidence.” And the defendants violated their equal-protection rights, the Willans
added, by passing the rezoning ordinance, which “affected the plaintiffs in a grossly
disproportionate manner vis-à-vis similarly-situated citizens.”

       The district court entered judgment on the pleadings in favor of the defendants.
FED. R. CIV. P. 12(c). The court concluded that the Willans had failed to establish that
those claims were ripe for adjudication. As the court explained, a state administrative
decision about a zoning regulation is not “final”—and thus not ripe—until a plaintiff
has availed himself of opportunities to seek a variance, and the Willans had not alleged
(nor did their submissions suggest) that they ever applied for a variance or conditional-
use permit for their property. To the extent their emails could be construed as an initial
petition for such an application, the court noted, there was “no suggestion that the
Willans appealed the denial of their rezoning request to the County Board, much less
that there has been any final decision rendered on their petition.” Regardless, the court
continued, the Willans’ allegations did not state a takings, due-process, or equal-
protection claim.
No. 21-1617                                                                          Page 4

       The Willans moved to vacate the judgment under Rule 59(e) of the Federal Rules
of Civil Procedure, asserting that the court overlooked their request to amend their
complaint to clarify that this case was about their right to assert constitutional violations
rather than to use the barn to host weddings. The district court denied the motion. The
court pointed out that it lacked jurisdiction to allow the Willans to amend their
complaint unless it first vacated the judgment, and no basis existed to allow the court to
do so. In any case, the court continued, the Willans had not proposed any new
allegations that could cure the deficiencies in their complaint—namely, that the claims
were not ripe.

       On appeal, the Willans first challenge the district court’s assessment of the
ripeness of their claims. They contend that the court overlooked key allegations
showing that the County’s decision about their property was final. In their view, the
County’s adoption of the rezoning ordinance—together with the officials’ repeated
affirmations in emails that the property had been rezoned for residential use—
amounted to a final decision that their barn could not be used for business purposes.

       We begin with a brief review of the Supreme Court’s ripeness jurisprudence in
the context of the Takings Clause. Until recently, the Supreme Court recognized two
hurdles to a regulatory-takings claim in federal court: The claim was not ripe until the
plaintiff (1) received a “final decision regarding the application of the [challenged]
regulations to the property at issue” and (2) sought just compensation through available
state procedures. Williamson Cnty. Reg’l Plan. Comm’n v. Hamilton Bank of Johnson City,
473 U.S. 172 (1985). In 2019, the Court overruled the second of these requirements,
leaving in place the “finality requirement.” Knick v. Township of Scott, 139 S. Ct. 2162,
2196 (2019). A decision about a property is final when “there [is] no question … about
how the regulation at issue applies to the particular land in question.” Pakdel v. City &
County of San Francisco, 141 S. Ct. 2226, 2230 (2021) (internal quotation omitted). This
requirement is “relatively modest,” meaning that it does not require strict “compliance
with an agency’s deadlines and other critical procedural rules,” id., but a property
owner should “at least resort to the procedure for obtaining variances and obtain a
conclusive determination by the Commission whether it would allow the proposed
development, in order to ripen [his] takings claim.” Suitum v. Tahoe Reg’l Plan. Agency,
520 U.S. 725, 737 (1997) (internal citation and quotation marks omitted).

       The district court rightly concluded that the Willans’ claims were not ripe for
review because the County had not reached a final decision on how the zoning
regulation would be applied to the Willans’ barn. The Willans’ allegations (consistent
No. 21-1617                                                                        Page 5

with the emails attached to their pleadings) do not suggest that they took any of the
directed steps to obtain a zoning variance or a conditional-use permit, or that anyone at
the County ever reached a final decision on whether a variance or permit would be
approved if properly sought. See North Mill St., LLC v. City of Aspen, 6 F.4th 1216, 1229–
30 (10th Cir. 2021) (affirming dismissal of regulatory takings claim as unripe where
plaintiff still could apply for site-specific variance after regulatory body denied
rezoning application). The only permit the Willans allege to have sought was one to
make repairs on their barn, but County officials denied that request—informing the
Willans that they needed a conditional-use permit to run a business out of their barn.
The Willans do not allege taking any steps toward obtaining that permit. Because
“avenues still remain for [Dane County] to clarify or change its decision,” Pakdel,
141 S. Ct. at 2231, the Willans’ challenges to the ordinance are premature.

        The Willans also contend that the district court wrongly denied their motion to
vacate the judgment so that they could belatedly amend their complaint. They maintain
that they needed to amend their complaint to clarify that they meant to litigate their
right to continue operating their barn business on their property, not their right to use
the barn to host private events.

       The district court appropriately denied the Willans’ Rule 59(e) motion because
they did not point to any manifest error of law or fact that would justify vacating the
judgment. See Edgewood Manor Apt. Homes, LLC v. RSUI Indem. Co., 733 F.3d 761, 770
(7th Cir. 2013). Moreover, as the court rightly explained, the Willans’ proposed
amended complaint would not have survived dismissal. Even if the Willans added
allegations that the rezoning ordinance barred them from running their current barn-
based business, these allegations do not address the prudential ripeness concerns that
remain.

                                                                              AFFIRMED